Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 was filed after the mailing date of the 02/12/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 04/06/2021, with respect to the rejection(s) of claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2010/0123630) in view of Caimi et al. (US 2004/0227683, hereby referred as Caimi).
Regarding claim 1,
Chou discloses;
A radiation booster bar comprising (figure 1): 
a dielectric layer having first and second surfaces (dielectric layer 10 with top and bottom surfaces 11 and 12); 
a first conductive element on the first surface of the dielectric layer (first conductive element 20); and 
a second conductive element on the second surface of the dielectric layer such that the dielectric layer spaces the first and second conductive elements (second conductive element 30), 
wherein: the radiation booster bar has an elongated shape with two slim form factors: a slim width factor and a slim height factor, the slim width factor being a ratio between a length and a width of the radiation booster bar, and the slim height factor being a ratio between a length and a height of the radiation booster bar (see figure 1, the length, width and height of the antenna element which is the upper and bottom conductive elements with a dielectric layer between them. Furthermore, the abstract and paragraph [0033] disclose that a resonant frequency of the miniature antenna can be adjusted via varying the pattern of the electrode layers, varying the thickness or permittivity of the dielectric element or via varying the size of the overlapping areas of the two electrode layers).

Chou does not explicitly disclose;


However, Caimi teaches that antennas are frequency scaled and change in the dimension of the antenna for the purpose of achieving desired frequency band. See the teaching in paragraph [0094],

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of frequency scaling of antenna to have the slim width factor is greater than 2 and less than 10; and the slim height factor is greater than 2 and less than 10, as taught by Caimi, into Chou in order to achieve desired frequency band and to have a miniature antenna with the advantages of a simple structure, miniature in size, cost-effective, high efficiency and suitable for mass production.

Regarding claim 2,
Chou discloses;
Wherein the dielectric layer is a single standard layer of dielectric material (figure 1, dielectric layer 10 with top and bottom surfaces 11 and 12).

Regarding claim 4,
Chou does not explicitly disclose;


However, Caimi teaches that antennas are frequency scaled and change in the dimension of the antenna for the purpose of achieving desired frequency band. See the teaching in paragraph [0094],

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of frequency scaling of antenna to have wherein the slim height factor is greater than 4 and less than 10, and wherein the slim width factor is greater than 3 and less than 10, as taught by Caimi, into Chou in order to achieve desired frequency band.

Regarding claim 5,
Chou does not explicitly disclose;
Wherein the slim height factor is greater than 4 and less than 10, and wherein the slim width factor is greater than 3.5 and less than 10.

However, Caimi teaches that antennas are frequency scaled and change in the dimension of the antenna for the purpose of achieving desired frequency band. See the teaching in paragraph [0094],



Regarding claim 6,
Chou does not explicitly disclose;
Wherein the slim width factor is greater than 6 and less than 10.

However, Caimi teaches that antennas are frequency scaled and change in the dimension of the antenna for the purpose of achieving desired frequency band. See the teaching in paragraph [0094],

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of frequency scaling of antenna to have wherein the slim width factor is greater than 6 and less than 10, as taught by Caimi, into Chou in order to achieve desired frequency band.

Regarding claim 25,
Chou discloses;
Wherein the radiation booster bar (see the radiation booster bar of figure 1) is configured to enable a radiating system to operate in at least one frequency range of .   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2010/0123630) in view of Caimi et al. (US 2004/0227683, hereby referred as Caimi) as applied to claim 1 above, and further in view of Dupuy et al. (US 2014/0091880, hereby referred as Dupuy). 
Regarding claim 3,
Chou, as modified, does not disclose;
At least one via extending through the dielectric layer to electrically connect the first and second conductive elements.  

However, Dupuy teaches (figure 5);
At least one via extending through the dielectric layer to electrically connect the first and second conductive elements (see the conductive via which is connected to the bottom conductive layer and top conductive layer through the dielectric layer in the middle). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate at least one via extending through the . 

Claims 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2010/0123630) in view of Caimi et al. (US 2004/0227683, hereby referred as Caimi) as applied to claim 1 above, and further in view of Anguera et al. (US 2010/0176999, hereby referred as Anguera).
Regarding claim 7,
Chou, as modified, does not disclose;
Wherein a location of the radiation booster bar in relation to a ground element is characterized by a location factor defined as a ratio between the width of the radiation booster and a gap spacing the radiation booster bar and a ground element.  

However, Anguera teaches (figure 11);
Wherein a location of the radiation booster bar in relation to a ground element (location of radiation booster bar 1101 in relation to ground plane 1152) is characterized by a location factor defined as a ratio between the width of the radiation booster (width of 1101) and a gap spacing the radiation booster bar and a ground element (the gap between 1101 and ground plane 1152 because of the cut out 1153).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a location of the 

Regarding claim 8,
Chou, as modified, does not, explicitly, teach;
Wherein the location factor is between 0.5 and 2.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the location factor is between 0.5 and 2 in order to provide a good wireless connection, high gain and efficiency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 9,
Chou, as modified, does not, explicitly, teach;
Wherein the location factor is between 0.3 and 1.8.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the location factor is between 0.3 and 1.8 in order to provide a good wireless connection, high gain and .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2010/0123630) in view of Nero, JR. et al. (US 2014/0375426, hereby referred as Nero) and Caimi et al. (US 2004/0227683, hereby referred as Caimi)
Regarding claim 10,
Chou discloses;
A radiation booster bar comprising (figure 1): 
first and second conducting surfaces (first conductive element 20 and second conductive element 30); 
a dielectric layer between the first and second conducting surfaces (dielectric layer 10 with top and bottom surfaces 11 and 12).

Chou does not disclose;
A plurality of vias extending through the dielectric layer and electrically interconnecting the first and second conducting surfaces, wherein the radiation booster bar has a slim width factor within a 10% variation of 3.125 and a slim height factor within a 10% variation of 3.125.  

However, Nero teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of vias extending through the dielectric layer and electrically interconnecting the first and second conducting surfaces, as taught by Nero, into Chou in order to maximize energy coupling and to have a miniature antenna with the advantages of a simple structure, miniature in size, cost-effective, high efficiency and suitable for mass production.

Furthermore, Caimi teaches;
Wherein the radiation booster bar has a slim width factor within a 10% variation of 3.125 and a slim height factor within a 10% variation of 3.125 (antennas are frequency scaled and change in the dimension of the antenna for the purpose of achieving desired frequency band. See the teaching in paragraph [0094]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of frequency scaling of antenna to have wherein the radiation booster bar has a slim width factor within a 10% variation of 3.125 and a slim height factor within a 10% variation of 3.125, as taught by Caimi, into Chou as modified in order to achieve desired frequency band and .

Allowable Subject Matter
Claims 11-16 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AWAT M SALIH/Primary Examiner, Art Unit 2845